DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  
With respect to claim 8, it appears that the term “polytehylene” should be deleted and replaced with the term –polyethylene—to correct an obvious typographical error.  
Appropriate correction and/or clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,305,557 B2 (hereafter referred to as US ‘557). Although the claims at issue are not identical, they are not patentably distinct from each other because they each encompass a system and method including a fluid ejection apparatus, a heater, an energy source and a processor as specifically recited.  
With respect to claim 1, note claim 1 of US ‘557 teaches a system comprising a fluid ejection apparatus to dispense a de-contented fluid onto a plastic substrate; a heater to remove a fluid from the de-contented fluid on the plastic substrate such that particles of the de-contented fluid remain on the plastic substrate; an energy source to apply energy to the plastic substrate; and a processor to control the fluid ejection apparatus to dispense the de-contented fluid, to control the heater to heat the de-contented fluid to remove the liquid from the de-contented fluid, and to control the energy source to apply the energy to the plastic substrate until the plastic substrate is heated to a temperature that is approximately a melting temperature of the plastic substrate to create imperfections on a top surface of the plastic substrate, wherein particles that are melted are fused to the plastic substrate via the imperfections.
With respect to claim 2, note claim 2 of US ‘557.
With respect to claim 3, note claim 3 of US ‘557.
With respect to claim 4, note claim 4 of US ‘557.
With respect to claim 5, note claim 5 of US ‘557.
With respect to claim 6, while the claims of US ‘557 do not specifically teach the processor controlling the plurality of LEDS to turn off and on to control the amount of energy that is applied toward the plastic substrate to provide targeted heating, note that the provision of controlled operation of LEDS on and off for targeted heating of substrates is well known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the LEDS claimed in US ‘557 to be controlled to turn on and off for targeted heating of the plastic substrate to allow for better controlled heating of the plastic substrate as desired. 
With respect to claim 7, note claim 6 of US ‘557.
With respect to claim 8, while the claims of US ‘557 do not specifically teach the plastic substrate comprises polyvinyl chloride, polycarbonate, polypropylene, or polyethylene, note that the particular selection of the plastic material is an obvious matter of selecting a known material based upon its known properties.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system as claimed in US ‘557 to be comprised of any desired plastic material. 
With respect to claim 9, note claim 1 of US ‘557 includes a de-contented fluid and note that the de-contented fluid has been interpreted as being an ink that does not contain any binders based on applicant’s disclosure.  Furthermore note that any ink can be considered to be “jettable” to some extent.   
With respect to claim 10, note claim 7 of US ‘557 teaches a system, comprising: a primer applying apparatus to apply a primer onto a plastic substrate; a fluid ejection apparatus to dispense a de-contented fluid onto the primer that has been applied to the plastic substrate; a heater to remove a liquid from the de-contented fluid on the plastic substrate such that particles of the de-contented fluid remain on the plastic substrate; an energy source to apply energy to the plastic substrate; and a processor to control the primer applying apparatus to apply the primer onto the plastic substrate, to control the fluid ejection apparatus to dispense the de-contented fluid, to control the heater to heat the de-contented fluid to remove the liquid from the de-contented fluid, and to control the energy source to apply the energy to the plastic substrate until the plastic substrate is heated to a temperature that is approximately a melting temperature of the plastic substrate to create imperfections on a top surface of the plastic substrate, wherein particles that are melted are fused to the plastic substrate via the imperfections.
With respect to claim 11, note claim 8 of US ‘557.
With respect to claim 12, note claim 9 of US ‘557.
With respect to claim 13, note claim 10 of US ‘557.
With respect to claim 14, note claim 11 of US ‘557.
With respect to claim 15, note claim 12 of US ‘557.
With respect to claim 16, while the claims of US ‘557 do not specifically teach the system includes the primer being dried on the substrate before the plastic substrate is conveyed to the fluid ejection apparatus, note that this claim language is a functional recitation of a desired mode of operation and does not recite any additional structure necessary to perform this function.  Thus, the system of claim 10 of ‘557 teaches all of the structure as recited and is capable of being operated in the manner recited and thereby meets the claim language.  
With respect to claim 17, note claim 13 of US ‘557 teaches a method, comprising: controlling, via a processor, a fluid ejection apparatus to dispense a de- contented fluid onto a plastic substrate to print an image; controlling, via the processor, a heater to heat the de-contented fluid to remove water from the de-contented fluid such that particles of the de-contented fluid remain on the plastic substrate; and controlling, via the processor, an energy source to apply energy from a plurality of light emitting diodes (LEDs) to the plastic substrate to heat the plastic substrate to a temperature that is approximately a melting temperature of the plastic substrate to create imperfections on a top surface of the plastic substrate, wherein particles that are melted are fused to the plastic substrate via the imperfections.
With respect to claim 18, note that claim 4 recites the system includes a plurality of fluid ejection apparatuses that each dispense a different colored de-contented fluid and thus renders obvious the method of controlling the fluid ejection apparatus to eject a plurality of different colored de-contented fluids on the plastic substrate as recited.  
With respect to claim 19, note claim 14 of US ‘557.
With respect to claim 20, note claim 15 of US ‘557.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Edwards (US 2016/0297224 A1) teaches a system and method for printing having similarities to the claimed subject matter that are readily apparent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571)272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-7149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
September 25, 2022